UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6420



RANDY SCOTT BALLON,

                                               Petitioner - Appellant,

          versus


DON  WOOD,   Superintendent;     THEODIS    BECK,
Secretary of Corrections,

                                              Respondents - Appellees.




                             No. 07-7446



RANDY SCOTT BALLON,

                                               Petitioner - Appellant,

          versus


THEODIS BECK; DONALD WOOD,

                                              Respondents - Appellees.




Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-00393-JAB; 1:06-cv-00980)


Submitted:   November 20, 2007             Decided:   November 28, 2007
Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Scott Ballon, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               In these consolidated cases, Randy Scott Ballon seeks to

appeal the district court’s orders accepting the recommendation of

the magistrate judge and dismissing as untimely his 28 U.S.C.

§ 2254 (2000) petitions.          The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not    issue    absent   “a    substantial     showing      of   the   denial   of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001). We have independently reviewed the records and

conclude       that   Ballon    has    not   made     the    requisite     showing.

Accordingly, we deny the motion for a certificate of appealability,

deny leave to proceed in forma pauperis, deny the motion for

appointment of counsel, and dismiss the appeals.                  We dispense with

oral    argument      because    the   facts    and    legal      contentions    are




                                       - 3 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 4 -